              Case 4:20-cv-04012-KAW Document 56-1 Filed 06/17/21 Page 1 of 2




1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                               NORTHERN DISTRICT OF CALIFORNIA
10                                           OAKLAND DIVISION
11                                                     )
     AFRICAN AMERICAN TOBACCO                          )     Case Number: 4:20-cv-04012-KAW
12   CONTROL LEADERSHIP COUNCIL,                       )
13   ACTION ON SMOKING AND HEALTH,                     )     [PROPOSED] ORDER GRANTING
     AMERICAN MEDICAL ASSOCIATION,                     )     STIPULATED REQUEST TO EXTEND
14   and NATIONAL MEDICAL                              )     BRIEFING DEADLINES AND MOVE
     ASSOCIATION,                                      )     HEARING DATE ON DEFENDANTS’
15                                                     )     SECOND MOTION TO DISMISS
16           Plaintiffs,                               )
                                                       )
17                                                     )
             vs.                                       )
18                                                     )
19   U.S. DEPARTMENT OF HEALTH AND )
     HUMAN SERVICES; XAVIER BECERRA, )
20   in his official capacity as Secretary of the U.S. )
     Department of Health and Human Services; )
21   U.S. FOOD AND DRUG                                )
22   ADMINISTRATION; JANET                             )
     WOODCOCK, in her official capacity as             )
23   Acting Commissioner of Food and Drugs;            )
     CENTER FOR TOBACCO PRODUCTS; )
24   MITCH ZELLER in his official capacity as the )
25   Director of the Center for Tobacco Products, )
                                                       )
26           Defendants.                               )
                                                       )
27
28                                                   Page 1 of 2
     [Proposed] Order Granting Stipulated Request To Extend Briefing Deadlines and Move Hr’g Date on Defs.’ 2d
     Mot. To Dismiss
     Case No.: 4:20-cv-04012-KAW
              Case 4:20-cv-04012-KAW Document 56-1 Filed 06/17/21 Page 2 of 2




1                      Upon consideration of the Stipulated Request to Extend Briefing Deadlines and
2     Move the Hearing Date and for good cause shown,
3                      IT IS ORDERED that the Stipulated Request is GRANTED. The Plaintiffs’
4     opposition to Defendants’ Second Motion to Dismiss is due July 7, 2021; Defendants’ reply in
5     support of such Motion is due July 21, 2021; and the hearing date on such Motion is moved to
6     September 16, 2021, at 1:30 p.m.
7
8     Dated: June _________, 2021                           __________________________________
                                                            KANDIS A. WESTMORE
9                                                           United States Magistrate Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                   Page 2 of 2
     [Proposed] Order Granting Stipulated Request To Extend Briefing Deadlines and Move Hr’g Date on Defs.’ 2d
     Mot. To Dismiss
     Case No.: 4:20-cv-04012-KAW
